Citation Nr: 1209222	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-05 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to an initial increased rating for major depressive disorder with generalized anxiety disorder from May 8, 2007 to June 24, 2008

3.  Entitlement to an increased rating for major depressive disorder with generalized anxiety disorder from June 25, 2008.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1994 to March 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the, Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for vertigo and granted service connection for depression with a 50 percent disability rating.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in June 2011; a transcript of that hearing is associated with the claims file.

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  As the evidence of record has indicated that the Veteran's ability to maintain gainful employment may have been hindered by his service-connected disabilities, that issue is considered by the Board.

The issues of entitlement to an initial increased rating for major depressive disorder with generalized anxiety disorder from June 25, 2008, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2010). 38 U.S.C.A. § 7107(a)(2)  (West 2002).


FINDINGS OF FACT

1.  The Veteran's vertigo is causally and etiologically related to service.  

2.  From May 8, 2007 to June 24, 2008, the symptoms of the Veteran's PTSD have throughout the appeal period most nearly approximated occupational and social impairment with reduced reliability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vertigo, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  From May 8, 2007 to June 24, 2008, the criteria for an initial rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9400, 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's service connection claim, given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

As noted above, the claims for a higher initial rating arise from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for depression.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Veteran was afforded a fee-based QTC examination as to the severity of his psychiatric disorder, in June 2008.  The Board finds that the QTC examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and thus allows the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claims being decided herein, and these claims are therefore ready to be considered on the merits.

Laws and Regulations-Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis-Service Connection for Vertigo

The Veteran contends that he has vertigo which began following multiple in-service tympanoplasties.  Service treatment records demonstrate multiple complaints of dizziness secondary to ear surgery.  The Veteran's February 1997 report of medical examination for the purpose of separation noted a complaint of dizziness diagnosed as persistent vestibular symptoms secondary to anatomic abnormality of the inner ear.  

Post-service treatment records include a February 2002 ENT consultation note in which vertigo was not found.  A May 2007 ENT consult reported that the Veteran continued to have disequilibrium.  July 2007 VA examination for ear disease in which the Veteran complained of vertigo and dizziness.  The Veteran stated that he had experienced these symptoms since 1994.  

In June 2008, The Veteran was examined by a fee-based QTC examiner.  During his examination the Veteran stated that he had three tympanoplasties and a mastoidectomy due to cholesatoma.  He stated that he experienced persistent problems with his balance and that he experienced a feeling that he was falling backwards since 1997.  Following examination, the examining physician noted that an ENG was needed in order to determine whether or not the Veteran's problem was labyrinthine in origin.  The examiner stated that it was difficult or not to tell whether the Veteran's vertigo symptomology was related to the left ear and that there was not any physical evidence to show that it was.  An addendum to the report stated that the examiner found that the Veteran's balance complaints were not consistent with a labyrinthine disorder and that there was no pathology to render a diagnosis of dizziness.  

An August 2008 VA medical center treatment record reported the Veteran's complaint of chronic imbalance and feeling as if he is falling backwards.  In a May 2009 VA medical center treatment note, a diagnosis of vertigo is provided and it is noted that the Veteran needed vestibular rehabilitation.

A private treatment noted dated in November 2009 reported the Veteran's complaints of dizziness and vertigo on a weekly basis.  A diagnosis of vertigo was provided.  

In a June 2011 Travel Board hearing, the Veteran testified that, as the QTC examiner had trouble conducting tests on his left ear,  he felt that his examination was inadequate.  The Veteran also testified that he had experienced symptoms of dizziness since his in-service ear operations.

In this case, the Board finds that the preponderance of the evidence is in favor of the Veteran's claim.  The Board notes that as a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, the Veteran's symptoms of dizziness are capable of lay observation and are substantiated by medical diagnoses along with a demonstration of continuity of symptoms.  Accordingly, despite the QTC examiner's opinion that the evidence does not establish a diagnosis of vertigo, the preponderance of the evidence weighs in favor of the Veteran's claim and entitlement to service connection for vertigo is, therefore, allowed.  

Increased Rating for Depression-Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, for the limited period on appeal considered by the Board, the evidence warrants a uniform 50 percent rating.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9400 applies to generalized anxiety disorder and Diagnostic Code 9434 applies to major depressive disorder.  However, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A disability rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis-Increased Rating for Major Depressive Disorder with Generalized Anxiety Disorder

The Veteran was afforded a QTC examination in June 2008.  During his examination the Veteran reported that he experienced symptoms to include insomnia, depression, anxiety, anger, and irritability.  The Veteran explained that he was not able to function well, he reported trouble initiating and maintaining sleep.  He stated that he worked in heating and air conditioning for four years and his relationship with his supervisor was good.  He described a good relationship with his siblings, wife and children.  The Veteran stated that since he had developed his psychiatric condition his daily activities had changed.  He reported that he did not socialize much and that he was working but had lost time from work secondary to anger and frustration.  

On mental status examination the examiner noted that the Veteran's orientation was abnormal to time as the Veteran did not know the date or month.  Appearance and hygiene were appropriate and behavior was appropriate.  Affect and mood were abnormal with findings of anxiety and anger.  Communication, speech and concentration were within normal limits.  The Veteran reported panic attacks which occur more than once a week.  There was no suspiciousness present.  There was no delusional history present or delusion observed on examination, hallucinations were neither reported nor observed by the examiner.  Obsessional rituals were absent.  The Veteran's thought process was appropriate, judgment was not impaired.  Abstract thinking was abnormal, the Veteran was unable to interpret proverbs.  Memory was mildly impaired, the Veteran reported that he forgot names, directions and recent events.  Suicidal and homicidal ideation were absent.  A diagnosis of anxiety disorder/depression and a global assessment of functioning score of 55 were provided.  

The examiner remarked that the Veteran was capable of understanding and paying his bills and he occasionally had some interference in performing activities of daily living and required help from his wife.  He had difficulty establishing effective work and social relationships because of depression and anxiety.  The examiner stated that the best description of the Veteran's psychiatric impairment at the time of examination was that psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self care and normal conversation.  The QTC examiner additionally provided a global assessment score of 55, which indicates moderate symptoms or moderate difficulty in social or occupational functioning.  

Given the foregoing evidence, the Board finds that the Veteran's disability picture does not most nearly approximate the level of social and occupational impairment contemplated by the next-higher 70 percent evaluation.  Indeed, the record does not demonstrate suicidal ideation, obsessional rituals, illogical, obscure or irrelevant speech, near continuous panic or depression, periods of violence, spatial disorientation or neglect of personal appearance or hygiene.  Rather, the Veteran has been described as having abnormal thought process and mood but good hygiene, no suspiciousness, normal communication, speech and concentration and appropriate behavior.  Further, socially, some impairment is shown but the Veteran reported having friends as well as a good relationship with his spouse and family.  

The Veteran's QTC examiner stated that the best description of the Veteran's psychiatric impairment at the time of examination was that psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self care and normal conversation.  Notably, this same description is used in the rating criteria for the lower 30 percent rating under 38 C.F.R. § 4.130.  Thus, the QTC examiner's conclusion weighs against a finding that a 70 percent disability rating is warranted.  Additionally, the QTC examiner provided a global assessment score of 55, which indicates moderate symptoms or moderate difficulty in social or occupational functioning.  The Board finds that this GAF score appropriately corresponds to the assignment of a 50 percent disability rating.

In short, the Board finds that the Veteran' symptomatology throughout the appeal period includes: anxiety, depression, irritability, impaired sleep, abnormal thought, mood, and affect, and some impaired social and occupational functioning.  No other evidence shows that the major depressive disorder with generalized anxiety disorder resulted in occupational impairment beyond that already contemplated by the rating presently in effect.  Overall, then, the disability picture most closely approximates a 50 percent rating under Diagnostic Code 9411.  Accordingly, the Board finds that an evaluation in excess of 50 percent for service-connected major depressive disorder with generalized anxiety disorder must be denied on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400, 9434.

The Board has also considered whether the Veteran's major depression with anxiety has presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of additional symptomatology than is currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for vertigo is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to an initial increased rating for major depressive disorder with generalized anxiety disorder from May 8, 2007 to June 24, 2008, is denied.


REMAND

During the Veteran's June 2011 Travel Board Hearing before the undersigned Acting Veterans Law Judge, the Veteran and his wife testified that his symptoms had increased in severity since his last examination in June 2008.  Treatment records since that time also demonstrate an increase in severity of symptoms which have affected the Veteran's ability to sustain employment.  

Given the Veteran's contentions that his psychiatric disorders have increased in severity and the amount of time since the Veteran's last VA examination, the Veteran should be afforded a new VA examination for the purpose of determining the current severity of these disorders.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Additionally, as noted above, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of an increased rating claim when such claim is raised by the record.  In light of Rice, the Board finds that the record raises the issue of entitlement to a total disability based on individual unemployability.  Hence, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining what information and evidence is necessary to substantiate a claim for total disability based on individual unemployability and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

2.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the AMC/RO should schedule 
the Veteran for a VA psychiatric examination.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating psychiatric disorders, the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of the Veteran's anxiety and depression.  In addition, the examiner should provide an opinion concerning the impact of the Veteran's service-connected psychiatric disorders on his ability to work, to include whether it is sufficient by itself to render him unemployable.  

A complete rationale for any opinions expressed must be provided.  

4.  The Veteran should be scheduled for a VA examination in order to determine whether service-connected disabilities in combination render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.  Specific VA examinations should be provided when appropriate.  A rationale should be provided in support of all conclusions.

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

6.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

7.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


